DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CORECTED EXAMINER’S AMEDMENT
A corrected examiner’s amendment to the record appears below. This is pursuant the NOA filed on 10/29/2021 to correct an inadvertent error to acknowledge the claim to foreign priority and also acknowledge the receipt of the certified copy.
Applicants amendments to the claims and arguments filed on 06/23/2021 have been received and entered. Claim 5 has been amended and entered. An amended application data sheet (ADS) is filed indicating instant application is a Continuation of application no 13/435,703, now US patent 9,399,758 and removing the inventors; Sicha: WAKAO. Masanori YOSHIDA, and Yasumasa KURODA.
Claims 5-9, 11-13 are pending and under consideration.
Terminal Disclaimer
The terminal disclaimer filed on 10/07/2021 disclaiming the US patent 9,399,757 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Withdrawn/Claim Rejections - 35 USC § 103
(1) Claims 5-6, rejected under pre-ALA 35 UL3-C. 103(a) as being unpatentable over Rojewski (Transfus Med Hemother 2008:35:168-184} in view of D’Ippolito, (Journal of Cell Science 117, 2977-2981, IDS): Colter, (Proc. Natl. Acad. Sci. USA 98, 7841-7845, 20074), Gang (Blood. 2007; 1091 743-1751), as evidenced by See (US 9730965) is withdrawn. Applicants arguments that in view of applicant's amendment to (i) bring claim 10 into base claim & and (ii) newly added limitation to base claim 5 reciting “collecting survival cells; separating the collected cells using SSEA-3 antigen marker as an index” is withdrawn. Applicant’s arguments that none of the references discloses such collecting, separating and recovering processes to prepare a cell fraction that specifically includes 50% or 
(2) Claims 5-6, 7-8, 16-13 rejected under pre-AIA  25 LES.C. 103(4) as being unpatentable over Rojewski et al, (Transfus Mec Hemother 2008: 45: 768- 184) in view of D’Ippolito, Journal of Cell Science 117, 2977-2981); Colter, (Proc. Natl. Acad, Sc USA 98, 7841-7845, 2007), Gang (Blood, 2007; 109:1743-1751}, as evidenced by Soo (US 9750865) is withdrawn in view of Applicant’s amendment to (i) bring claim 19 into base claim 5 and (ii) newly added limitation to base claim 5 reciting “collecting survival cells: separating the collected cells using SSEA-3 antigen marker as an index” is withdrawn. Applicant's arguments that even considering the Soo reference that may satisfy (i) SSEA-3 (+) and CD105 (+), there are other cells that may satisfy CD117(-) and CD146(-) does not disclose preparing the cell specific fraction that includes the claimed amount of cells of specific type satisfying all or (i)-(vi) characteristics of MUSE cells were found persuasive. Applicant's arguments are thereby rendered moot.
(3) Claims 5, 9 reflected under pre-AlA 35 US.C. 108(a) as being unpatentable over Rajewski et al, (Transfus Med Hemother 2006:35:168-184) in view of D’Ippolito, (Journal of Cell Science 117, 29771-2981); Colter, (Proc. Natl Acad. Sci. USA 98, 7B41- 7845, 2004), Gang (Blood. 2007; 109:1743-1751}, as evidenced by Soo (US 9730965) as applied to claims 5-6, 7- 8, 10-13 above, and further in view of Gimble, (Circ Res, 100:7 249-4260, 2007) is withdrawn. Applicants arguments that even considering the Gimble reference for adipose tissue does not disclose preparing the cell specific fraction that includes the claimed amount of cells of specific type satisfying all or (i)-(vi) characteristics of MUSE cells were found persuasive. Applicant's arguments are thereby rendered moot.
Conclusion
The following is an examiner's statement of reasons for allowance: Rojewski (Transfus Med Hemother 2008:35:168-184} in view of D’Ippolito, (Journal of Cell science 117, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at Application/Control Number: 15/189,215 Page 5 Art Unit: 1632 866-217-9197 (toll-free). If you would like assistance 
Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632